DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 28 May, 2021.
Claims 1, 5, 6, 9 – 11, 15, 16 and 20 have been amended.
Claims 2 – 4, 12 – 14 and 17 – 19 have been cancelled.
Claims 1, 5 – 11, 15, 16 and 20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May, 2021 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility 
Claim 1 is representative. Claim 1 recites:
A method, comprising:
receiving, by a computer device, registration of a user; 
receiving, by the computer device, a treatment plan prescribed for the user; 
tracking, by the computer device, how the treatment plan is being followed by the user from Internet of Things (IoT) devices, a user device of the user, and by periodically polling one or more service provider computer devices to obtain data about whether the user complied with an aspect of the treatment plan, wherein data from the IoT devices includes a body temperature of the user, a blood pressure of the user, a heart rate of the user, a sweat composition of the user, a sweat rate of the user, a blood oxygen level of the user, a blood glucose level, a breathing rate of the user, coughing of the user, and sneezing of the user;
determining an individual measure of compliance of the user with respect to the treatment plan based on the obtained data;
determining an individual measure of efficacy of the treatment plan for the user based on the data from the IoT devices and data from the user device;
tracking, by the computer device, a change in health of the user; and 
providing, by the computer device, a report based on the tracking how the treatment plan is being followed and the tracking the change in health.

Claim 11 recites medium with instructions executed by a processor, and Claim 16 recites a system that executes the steps of the method recited in Claim 1.
Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a system, a method and a computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
tracking how the treatment plan is being followed by the user
determining an individual measure of compliance of the user with respect to the treatment plan based on the obtained data;
determining an individual measure of efficacy of the treatment plan for the user based on the data from the IoT devices and data from the user device;
tracking a change in health of the user; and 
providing a report based on the tracking how the treatment plan is being followed and the tracking the change in health. 
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).

The claims, as illustrated by Claim 1, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Tracking and reporting how a treatment plan is being followed, as well as tracking and reporting a change in user health is process that merely organizes this human activity. For example, the specification discloses that it is purely conventional for doctors to provide medical advice, such as a treatment plan, to patients as a matter of course; and to conduct a follow-up visit to obtain feedback from the patient about whether the advice was followed or how effective the advice was in addressing the issue for which the advice was given (0002, 0012). The claims recite collecting and analyzing data to obtain a result. In particular, tracking how the treatment plan is being following includes receiving information as to whether a prescription was filled or not filled, or whether the prescription is being taken as prescribed. The system may receive this information from a pharmacy computer, a smart pill bottle, or via a patient questionnaire – i.e. manual data gathering. Similarly, tracking a change in health of the user includes receiving information as to the effectiveness of the treatment including via sensors that detect a patient’s condition (sneezing, resting heart rate) or via a patient questionnaire. The report is based on this collected data, and includes a measure of compliance and a measure of efficacy obtained by using a scoring algorithm. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.


STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
a computer device, 
receiving registration of a user; 
receiving a treatment plan prescribed for the user; 
tracking how the treatment plan is being followed by the user from Internet of Things (IoT) devices, a user device of the user, and by periodically polling one or more service provider computer devices to obtain data about whether the user complied with an aspect of the treatment plan, wherein data from the IoT devices includes a body temperature of the user, a blood pressure of the user, a heart rate of the user, a sweat composition of the user, a sweat rate of the user, a blood oxygen level of the user, a blood glucose level, a breathing rate of the user, coughing of the user, and sneezing of the user.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of  
The computing device is recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Receiving user registration and a treatment plan and data about whether the user complied with the treatment plan from IoT devices, user input on a user device and by polling a computer for data are an insignificant extra-solution activities – i.e. data gathering steps. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). The IoT devices are disclosed at a high level of generality. For example, IoT devices include a smart pill bottle that reports the date and time a pill was taken, and how many pills are taken; sensors that detect biometric parameters of the patient, pedometer, etc. The specification describes the IoT devices in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112.  As such, the additional elements recited in the claim do not integrate the abstract tracking and reporting process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract tracking and reporting process. Receiving information, for example over a network, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE.
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a computing device/processor, memory, computer-readable medium, IoT device, user device, service provider computer device). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: data elements in the report (9, 10, 15, 20); types of categorizations of data sets (8); those that recite additional abstract ideas; a scoring algorithm or calculation; determining crowd-sourced compliance rate and efficacy rate (6, 7) – a percentage calculation; determining a recommended future treatment plan (5) – an ordinary mental process; those that recite well-understood, routine and conventional activity or computer functions; those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea.
In particular, Claims 6 - 8, recite analyzing records for plural users and plural treatment plans determine “crowd-sourced” compliance and efficacy rates, which are then used to determine a future recommended treatment plan. While the specification asserts that the analysis of potentially millions of data points to determine compliance rates and effectiveness rates cannot be performed mentally, the claim are not so limited. The specification describes these feature as using data from “plural different users” (0054), where the individual compliance and efficacy rates for each user is determined and stored; and analyzing this data to determine the percent of users with a compliance rate that exceeds a threshold, and the percent of users who achieve beneficial results. For plural users, this is a simple mathematical calculation that can be reasonably performed in the human mind or with the aid of pen and paper.
Similarly, Claims 15 and 20 recite determining a treatment plan using “machine learning”. The specification asserts that machine learning cannot be performed mentally. However, the specification discloses that this function includes identifying a population of user who are in the same category as the user (i.e. the same medical history or demographics), who have the same medical condition as the user, and identifies the treatment plan for the identified population that has the highest combined measure of compliance and efficacy rate. These are merely mental comparing steps. The broadest reasonable interpretation of this feature includes a non-limited population that a human could reasonably analyze to make a judgement as to the treatment plan that has the 
The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 11, 15, 16 and 20 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5 – 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kadhiresan et al.: (US PGPUB 2006/0089856) in view of Morefield: (US PGPUB 2017/0076059 A1) in view of Bertrup et al.: (US PGPUB 2018/0020966 A1) and in view of Shalon et al.: (US PGPUB 2006/0064037 A1).
CLAIMS 1 and 11
Kadhiresan discloses a patient pharmaceutical monitoring system that includes the following limitations:
receiving, by a computer device, registration of a user; (Kadhiresan 0059);
receiving, by the computer device, a treatment plan prescribed for the user; (Kadhiresan 0018, 0088, 0089, 0093);
tracking, by the computer device, how the treatment plan is being followed by the user from the IoT devices, wherein data from the IoT devices includes a body temperature of the user, a blood pressure of the user, a heart rate of the user, a blood oxygen level of the user, a blood glucose level, a breathing rate of the user, coughing of the user; (Kadhiresan 0022, 0027- 0030, 0037, 0044, 0050, 0090); a user device of the user; (Kadhiresan 0026, 0032 – 0034); one or more service provider computers; (Kadhiresan 0018, 0060, 0068, 0069); (see also Figure 5, 702, 704, 706, 708, 710);
determining an individual measure of compliance of the user with respect to the treatment plan, based on the obtained data; determining an individual measure of efficacy of the treatment plan for the use, based on the data from the IoT devices and data from the user device; tracking, by the computer device, a change in health of the user; (Kadhiresan 0018, 0088, 0092 – 0094); and 
providing, by the computer device, a report based on the tracking how the treatment plan is being followed and the tracking the change in health; (Kadhiresan 0088, 0092 – 0094).
Kadhiresan discloses a system and method for monitoring patient compliance with a drug regimen prescribed by a physician and with the efficacy of the drug. The patient is registered with the advanced patient management system (APM), receives information about a prescribed drug regiment and tracks patient compliance with the regimen and the efficacy of the regiment. Compliance and efficacy are determined based on data from sensors that communicate data over the Internet (i.e. an IoT device) as well as data input by the user in response to questions. Sensors include: temperature, blood pressure, heart rate, blood oxygen, blood glucose, breathing patterns (i.e. breathing rate), and cough sensors. The system also determines compliance and efficacy using information received from a patient database such as a patient health history provided by a primary care giver or pharmaceutical network. The APM proved reports regarding this data.
Kadhiresan discloses determining compliance and efficacy using sensor data, user input data and data from provider computers, but does not expressly disclose period polling. However, Morefield does:
tracking, by the computer device, how the treatment plan is being followed by the user by periodically polling one or more service provider computer devices, to obtain data about whether the user complied with an aspect of the treatment plan; (Morefield 0006, 0014, 
Kadhiresan discloses tracking how the treatment plan is being followed by obtaining data using patient input to a computer and/or data from devices connected to the host over a network such as the Internet (0027 – 0032, 0050, 0090). Kadhiresan includes a doctor and pharmacy computers on the network from which patient information is obtained for determining compliance and efficacy (Fig. 4 – 146); however, Kadhiresan does not expressly disclose polling the computer (i.e. a service provider computer device) to obtain data about user compliance to the treatment plan. Morefield discloses a prescription adherence method and system that includes an adherence engine querying for (i.e. polling) a fill history for a prescription associated with a patient from a pharmacy computer, from where it may be retrieved. The fill history is compared to the treatment plan to determine adherence. A finding of non-adherence results in an alert (i.e. a report). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to have modified the patient management system of Kadhiresan so as to have included retrieving compliance/adherence information from a number of sources including a pharmacy computer, in accordance with the teaching of Morefield, in order to allow for effective interventions for non-compliance patients.
Kadhiresan expressly discloses the sensors as shown above. Kadhiresan does not expressly discloses the following sensor types; however, Begtrup does:
wherein data from the IoT devices includes a sweat composition of the user, a sweat rate of the user; (Begtrup 0002, 0003, 0038, 0041, 0081).
Kadhiresan discloses sensors for measurement of the parameters noted above and also provides for measuring other patient-specific clinical physiological parameters (0027). Nonetheless, Kadhiresan does not disclose sweat sensor for measuring sweat rate and 
Kadhiresan expressly discloses the sensors as shown above. Kadhiresan does not expressly discloses the following sensor types; however, Shalon does:
 wherein data from the IoT devices includes sneezing of the user; (Shalon 0117, 0157, 0159, 0189, 0269).
Kadhiresan discloses sensors for measurement of the parameters noted above and also provides for measuring other patient-specific clinical physiological parameters (0027). Nonetheless, Kadhiresan does not disclose a sneeze sensor. Shalon discloses a patient monitoring and compliance system that includes sneeze sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to have modified the patient management system of Kadhiresan so as to have included sneeze sensors, in accordance with the teaching of Shalon, in order to allow for monitoring for medication compliance.
With respect to Claim 11, Kadhiresan also discloses:
save the data in a record in a database, wherein the record is associated with a unique user identifier associated with the user; (Kadhiresan 0059).
Data is stored in association with a unique patient identifier.
With respect to Claim 11, Kadhiresan discloses:
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer device; (Kadhiresan 0036, 0041, 0042, 0051, 0057, 0096).
CLAIM 5
The combination of Kadhiresan/Morefield/Begtrup/Shalon discloses the limitations above relating to Claim 1. Kadhiresan also discloses the following limitations:
determining a recommended treatment plan for the user; (Kadhiresan 0017, 0023, 0067, 0091).
CLAIM 6
The combination of Kadhiresan/Morefield/Begtrup/Shalon discloses the limitations above relating to Claim 5. Kadhiresan also discloses the following limitations:
analyzing, by the computer device, plural records comprising plural different treatment plans of plural users to determine crowd-sourced compliance rates and crowd-sourced efficacy rates of the plural different treatment plans, wherein the determining the recommended future treatment plan is based on a combination of the crowd-sourced compliance rates and the crowd-sourced efficacy rates of the plural different treatment plans; (Kadhiresan 0057, 0062, 0071 - 0073).
Kadhiresan discloses collecting and analyzing information from a large population of patients (i.e. a crowd). A population database records patient statistics for like situated patients such as based on sex, age, genetic makeup, etc. The information is used to “manage the health of a population”. In particular the system optimizes the recommendations for a treatment based on an analysis of data collected for the population of patients in the APM system. Kadhiresan does not expressly disclose that the population statistic include the recited compliance and efficacy 
For example, the APM system collects data from a population of patients and determines each patient’s compliance and efficacy measures for particular drug regimens, then performs statistics on this data. Statistics include techniques such as: trend and statistical analysis, data mining, pattern recognition, cluster analysis, neural networks and fuzzy logic. Learning module 506 may perform deterministic and probabilistic calculations. Deterministic calculations include algorithms for which a clear correlation is known between the data analyzed and a given outcome (0078). It is well within the scope of these statistical analysis techniques to identify a recommended treatment plan based on a plan having the highest combined compliance and efficacy measures for a population of patients tailored to the user (i.e. same or similar medical history and/or demographics and who have the same medical condition as the user). Both the compliance and efficacy measures are described in the specification as “a numerical value indicating a percentage”. The specification does not disclose how to combine these values, and any reasonable combination is within the broadest reasonable interpretation. For example, the two percentages could be added to identify the treatment plan with the highest sum. Other mathematical manipulations are known such as average between the two values, weighting, etc.
CLAIMS 7 and 8
The combination of Kadhiresan/Morefield/Begtrup/Shalon discloses the limitations above relating to Claim 6. With respect to the following limitations:
the crowd-sourced compliance rates for a respective one of the plural different treatment plans is determined using a data set determined by categorization; the crowd-sourced efficacy rates for the respective one of the plural different treatment plans is determined using a subset of data set; (Kadhiresan 0073);
wherein the categorization includes at least one selected from the group consisting of: patient medical history; patient demographics; and patient medical condition; (Kadhiresan 0073).
Kadhiresan discloses population statistics for a population defined by characteristics including sex, age and genetic makeup.
CLAIMS 9 and 10
The combination of Kadhiresan/Morefield/Begtrup/Shalon discloses the limitations above relating to Claim 1. With respect to the following limitations:
wherein the report includes: the determined individual measure of compliance of the user with respect to the treatment plan; the determined individual measure of efficacy of the treatment plan for the user; (Kadhiresan 0088, 0093, 0094);
a determined crowd-sourced compliance rate for the treatment plan from the crowd-sourced compliance rates; and a determined crowd-sourced efficacy rate for the treatment plan from the crowd-sourced efficacy rates; (Kadhiresan 0057, 0062, 0071 - 0073);
wherein the report further includes a recommended future treatment plan for the user; (Kadhiresan 0017, 0067, 0091).
Kadhiresan discloses collecting and analyzing information from a large population of patients (i.e. a crowd). A population database records patient statistics for like situated patients 
For example, the APM system collects data from a population of patients and determines each patient’s compliance and efficacy measures for particular drug regimens, then performs statistics on this data. Statistics include techniques such as: trend and statistical analysis, data mining, pattern recognition, cluster analysis, neural networks and fuzzy logic. Learning module 506 may perform deterministic and probabilistic calculations. Deterministic calculations include algorithms for which a clear correlation is known between the data analyzed and a given outcome (0078). It is well within the scope of these statistical analysis techniques to identify a recommended treatment plan based on a plan having the highest combined compliance and efficacy measures for a population of patients tailored to the user (i.e. same or similar medical history and/or demographics and who have the same medical condition as the user). Both the compliance and efficacy measures are described in the specification as “a numerical value indicating a percentage”. The specification does not disclose how to combine these values, and any reasonable combination is within the broadest reasonable interpretation. For example, the two percentages could be added to identify the treatment plan with the highest sum. Other mathematical manipulations are known such as average between the two values, weighting, etc.

CLAIM 15
The combination of Kadhiresan/Morefield/Begtrup/Shalon discloses the limitations above relating to Claim 11. With respect to the following limitations:
analyzing, by the computer device, plural records comprising plural different treatment plans of plural users to determine crowd-sourced compliance rates and crowd-sourced efficacy rates of the plural different treatment plans; (Kadhiresan 0057, 0062, 0071 - 0073);
wherein the report includes: the determined individual measure of compliance of the user with respect to the treatment plan; the determined individual measure of efficacy of the treatment plan for the user; (Kadhiresan 0088, 0093, 0094);
a determined crowd-sourced compliance rate for the treatment plan; and a determined crowd-sourced efficacy rate for the treatment plan; (Kadhiresan 0057, 0062, 0071 - 0073).
Kadhiresan discloses collecting and analyzing information from a large population of patients (i.e. a crowd). A population database records patient statistics for like situated patients such as based on sex, age, genetic makeup, etc. The information is used to “manage the health of a population”. Kadhiresan does not expressly disclose that the population statistic include the recited compliance and efficacy rates; nonetheless it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to have modified the patient management system of Kadhiresan so as to have included compliance and efficacy rate for a population of patients, in accordance with the teaching of Kadhiresan, in order to allow for effective patient population management.
For example, the APM system collects data from a population of patients and determines 
With respect to the following limitation:
wherein the report further includes a recommended treatment plan for the user determined using machine learning; (Kadhiresan 0017, 0067, 0075 – 0080, 0083, 0085, 0086).
Kadhiresan discloses collecting and analyzing information from a large population of patients (i.e. a crowd) and generating actionable recommendations including therapy changes using a “learning module” – i.e. machine learning. The learning module analyzes the database of population information to determine correlations between the input data and outcomes to formulate a predictive medical response in the treatment of patients with particular medical .
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kadhiresan et al.: (US PGPUB 2006/0089856) in view of Morefield: (US PGPUB 2017/0076059 A1) in view of Bertrup et al.: (US PGPUB 2018/0020966 A1) and in view of Shalon et al.: (US PGPUB 2006/0064037 A1) and in view of Urquhart et al.: (US PGPUB 2004/0073454 A1).
CLAIM 16
Kadhiresan discloses a patient pharmaceutical monitoring system that includes the following limitations:
receive a registration of a user; (Kadhiresan 0059);
receive a treatment plan prescribed for the user; (Kadhiresan 0018, 0088, 0089, 0093);
track how the treatment plan is being followed by the user from the IoT devices, wherein data from the IoT devices includes a body temperature of the user, a blood pressure of the user, a heart rate of the user, a blood oxygen level of the user, a blood glucose level, a breathing rate of the user, coughing of the user; (Kadhiresan 0022, 0027- 0030, 0037, 0044, 0050, 0090); a user device of the user; (Kadhiresan 0026, 0032 – 0034); one or more service provider computers; (Kadhiresan 0018, 0060, 0068, 0069); (see also Figure 5 702, 704, 706, 708, 710);
save the data in a record in a database, wherein the record is associated with a unique user identifier associated with the user; (Kadhiresan 0059);
determining an individual measure of compliance of the user with respect to the treatment plan, based on the obtained data; determining an individual measure of efficacy of the treatment plan for the use, based on the data from the IoT devices and data from the user device; tracking, by the computer device, a change in health of the user; (Kadhiresan 0018, 0088, 0092 – 0094); and 
providing, by the computer device, a report based on the tracking how the treatment plan is being followed and the tracking the change in health; (Kadhiresan 0088, 0092 – 0094).
Kadhiresan discloses a system and method for monitoring patient compliance with a drug regimen prescribed by a physician and with the efficacy of the drug. The patient is registered with the advanced patient management system (APM), receives information about a prescribed drug regiment and tracks patient compliance with the regimen and the efficacy of the regiment. Compliance and efficacy are determined based on data from sensors that communicate data over the Internet (i.e. an IoT device) as well as data input by the user in response to questions. Sensors include: temperature, blood pressure, heart rate, blood oxygen, blood glucose, breathing patterns (i.e. breathing rate), and cough sensors. The system also determines compliance and efficacy using information received from a patient database such as a patient health history provided by a primary care giver or pharmaceutical network. Data is stored in association with a unique patient identifier. The APM proved reports regarding this data.
Kadhiresan discloses determining compliance and efficacy using sensor data, user input data and data from provider computers, but does not expressly disclose period polling. However, Morefield does:
tracking, by the computer device, how the treatment plan is being followed by the user by periodically polling one or more service provider computer devices, to obtain data about whether the user complied with an aspect of the treatment plan; (Morefield 0006, 0014, 0015, 0017, 0023 – 0025, 0029 – 0032).

Kadhiresan expressly discloses the sensors as shown above. Kadhiresan does not expressly discloses the following sensor types; however, Begtrup does:
wherein data from the IoT devices includes a sweat composition of the user, a sweat rate of the user; (Begtrup 0002, 0003, 0038, 0041, 0081).
Kadhiresan discloses sensors for measurement of the parameters noted above and also provides for measuring other patient-specific clinical physiological parameters (0027). Nonetheless, Kadhiresan does not disclose sweat sensor for measuring sweat rate and composition. Bertrup discloses a patient monitoring and compliance system that includes sensors 
Kadhiresan expressly discloses the sensors as shown above. Kadhiresan does not expressly discloses the following sensor types; however, Shalon does:
 wherein data from the IoT devices includes sneezing of the user; (Shalon 0117, 0157, 0159, 0189, 0269).
Kadhiresan discloses sensors for measurement of the parameters noted above and also provides for measuring other patient-specific clinical physiological parameters (0027). Nonetheless, Kadhiresan does not disclose a sneeze sensor. Shalon discloses a patient monitoring and compliance system that includes sneeze sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to have modified the patient management system of Kadhiresan so as to have included sneeze sensors, in accordance with the teaching of Shalon, in order to allow for monitoring for medication compliance.
With respect to the following limitation:
wherein the record is associated with a unique user identifier associated with the user so that the user remains anonymous in the system; (Urquhart 0014, 0026, 0036)
Kadhiresan discloses storing data in association with a patient identifier, but not the recited anonymous identifier (0059). Urquhart discloses medication compliance system that includes storing patient compliance and outcome data using an anonymous identifier. Therefore, it would 
Kadhiresan further discloses:
A system, comprising a processor, a computer readable memory, and a computer readable storage medium; program instructions; (Kadhiresan 0036, 0041, 0042, 0051, 0057, 0096).
CLAIM 20
The combination of Kadhiresan/Morefield/Begtrup/Shalon/Urquhart discloses the limitations above relating to Claim 16. With respect to the following limitations:
analyzing, by the computer device, plural records comprising plural different treatment plans of plural users to determine crowd-sourced compliance rates and crowd-sourced efficacy rates of the plural different treatment plans; (Kadhiresan 0057, 0062, 0071 - 0073);
wherein the report includes: the determined individual measure of compliance of the user with respect to the treatment plan; the determined individual measure of efficacy of the treatment plan for the user; (Kadhiresan 0088, 0093, 0094);
a determined crowd-sourced compliance rate for the treatment plan; and a determined crowd-sourced efficacy rate for the treatment plan; (Kadhiresan 0057, 0062, 0071 - 0073).
Kadhiresan discloses collecting and analyzing information from a large population of patients (i.e. a crowd). A population database records patient statistics for like situated patients 
For example, the APM system collects data from a population of patients and determines each patient’s compliance and efficacy measures for particular drug regimens, then performs statistics on this data. Statistics include techniques such as: trend and statistical analysis, data mining, pattern recognition, cluster analysis, neural networks and fuzzy logic. Learning module 506 may perform deterministic and probabilistic calculations. Deterministic calculations include algorithms for which a clear correlation is known between the data analyzed and a given outcome (0078). It is well within the scope of these statistical analysis techniques to identify a recommended treatment plan based on a plan having the highest combined compliance and efficacy measures for a population of patients tailored to the user (i.e. same or similar medical history and/or demographics and who have the same medical condition as the user). Both the compliance and efficacy measures are described in the specification as “a numerical value indicating a percentage”. The specification does not disclose how to combine these values, and any reasonable combination is within the broadest reasonable interpretation. For example, the two percentages could be added to identify the treatment plan with the highest sum. Other mathematical manipulations are known such as average between the two values, weighting, etc.
With respect to the following limitation:
wherein the report further includes a recommended future treatment plan for the user determined using machine learning; (Kadhiresan 0017, 0067, 0075 – 0080, 0083, 0085, 0086).
Kadhiresan discloses collecting and analyzing information from a large population of patients (i.e. a crowd) and generating actionable recommendations including therapy changes using a “learning module” – i.e. machine learning. The learning module analyzes the database of population information to determine correlations between the input data and outcomes to formulate a predictive medical response in the treatment of patients with particular medical conditions. Recommended courses of action are provides in a report.
Response to Arguments
Applicant's arguments and amendments filed 3 May, 2021 have been fully considered. The U.S.C. 112 rejection is overcome. 
The U.S.C. 101 Rejection
Applicant's arguments filed 3 May, 2021 have been fully considered but they are not persuasive.
Applicant asserts that the claims are directed to a particular treatment and prophylaxis – i.e. treating a patient with antihistamines for individuals suffering from allergies. Indeed, the specification discloses prescribing antihistamines to patients suffering from allergies and then obtaining data that allows a determination of the user’s compliance and the efficacy of the treatment plan. However, the claims do not recite “a particular treatment or prophylaxis for a disease or medical condition”. Even though the specification includes example of administering antihistamines to an allergy patient, the scope of the claims is not commensurate with this disclosure. The claims are not directed to administering antihistamines for asthma. In other 
Applicant further argues that, like Vanda, “the claim features further the safe treatment of a patient by taking into account the user’s health”. At best, the claims determine a recommended a future treatment for the user (Claim 5) based on combined crowd-source efficacy and compliance rates (Claim 6). As such, the claims are more akin to Mayo than Vanda Pharmaceuticals on which MPEP 2106.04(d)(2) is based. The MPEP explains that in Mayo the step of administering a drug to a patient was performed in order to gather data about the recited abstract idea, as is the case in the present claims, and this step is ancillary to the overall diagnostic focus. Mayo recites the following (abbreviated) steps: administering a (particular) drug to a subject having a (particular) disorder; determining a level of the drug in the subject, where a level below a first threshold indicates a need to increase the dose, and a level above a second threshold indicates a need to reduce the dose. Conversely, Vanda APPLIED OR USED the recited law of nature to more safely treat a patient with the drug. Vanda’s claims recite the following abbreviated steps: determine if the patient is has a (particular) genotype; if the patient has the genotype, administer 12mg/day or less of iloperidone; if the patient does not have the genotype, administer more than 12 mg/day up to 24 mg/day; thereby lowing the risk of QTc prolongation for a patient having the genotype. The administration of a particular drug to a Mayo, the judicial exception was not applied to a practical application – i.e. administering a treatment -, as in the pending claims. As noted by the Applicant, the claims do not even require that the treatment be administered – (the disclosure allows for the collection of data when the treatment plan is not administered” (Remarks @ 11). The MPEP notes that the treatment or prophylaxis must be “particular”, i.e. specifically identified so that it does not encompass all applications of the judicial exception (MPEP 2106.04(d)(2)a. Also see MPEP 2106.04(d)(2)c. for additional examples of this distinction.
The U.S.C. 103 Rejection
Applicant argues that Kadhiresan/Morefield fails to disclose IoT devices, including all of those expressly recited in the claims. Examiner agrees. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Begtrup and Shalon. Examiner notes that Kadhiresan expressly discloses sensors and sensor data including: a body temperature of the user, a blood pressure of the user, a heart rate of the user, a blood oxygen level of the user, a blood glucose level, a breathing rate of the user, coughing of the user. Kadhiresan teaches that data from these sensors are communicated over a communication system including the Internet – i.e. the sensors in Kadhiresan, under the broadest reasonable interpretation, are IoT devices. Kadhiresan also discloses obtaining information from a user device of the user and one or more service provider computers. Bertrup is relied on to teach a sweat rate and composition sensor whose data may be used for measuring compliance. Similarly, Shalon discloses a sneeze sensor whose data may be used for measuring compliance.


CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2006/0253011 A1 to Edmonson et al. discloses a sweat sensor that communicates data over the Internet.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 3 June, 2021